DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species B (drawn to Figure 3), in the reply filed on September 8, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search all of the groups and species.  This is not found persuasive because although examiner may need to look in similar subclasses for each invention/species, there exists an *examination* burden when looking for mutually exclusive limitations in the same subclass.  Additionally, Examiner is interpreting the invention/species not to be obvious variants.  If Applicant believes them obvious variants, a supplemental response should be submitted in order to clarify this.
The requirement is still deemed proper and is therefore made FINAL.
However, claim 35 also does not appear to read on the elected species because “a locking component extending from the sizing component to engage a housing connected to the bone anchor” belongs to a non-elected species. Therefore, claim 35 is further withdrawn.
Accordingly, claims 24, 35-39 are withdrawn as being drawn to non-elected species and inventions. Claims 20-23, 25-34 remain pending in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-23, 25-28, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trail et al. (US 2004/0210227), hereinafter “Trail”.
Regarding claim 20, Trail discloses a method of fastening a bone anchor (FIGS. 6A-6H), the method comprising: forming a bore (FIG. 6D) having a shaft diameter into a boney structure for a fastener shaft (PS) that is threaded (26); trialing the bore to determine bone integrity (as trialing can be done visually, it is inherent that the surgeon is observing the bore); selecting a sizing component (SS) based on the trialing, the sizing component having a diameter larger than the shaft diameter (FIG. 1) and a circumferential bone engaging feature (36); assembling the selected sizing component to the fastener shaft (FIG. 6F); and threading the fastener shaft into the bore to engage the sizing component with the boney structure (FIG. 6H).  
Regarding claim 21, Trail discloses the method of claim 20, wherein: the circumferential bone engaging feature comprises external threading (36); and threading the fastener shaft into the bore comprises engaging the external threading of the sizing component with cancellous bone in the bore in the boney structure (FIG. 6G).  
Regarding claim 22, Trail discloses the method of claim 21, wherein engaging the sizing component with the boney structure comprises aligning external threading of the selected sizing component with external threading of the fastener shaft at the same pitch (¶20).  
Regarding claim 23, Trail discloses the method of claim 21, wherein engaging the sizing component with the boney structure comprises aligning external threading of the selected sizing component with external threading of the fastener shaft at a different pitch (¶39).  
Regarding claim 25, Trail discloses the method of claim 24, wherein engaging the sizing component with the boney structure comprises engaging the circumferential bone engaging feature with a driver device to rotate the circumferential bone engaging feature (FIG. 6H).  
Regarding claim 26, Trail discloses the method of claim 20, further comprising tapping the bore to form threading that mates with the fastener shaft (FIG. 6E).  
Regarding claim 27, Trail discloses the method of claim 26, wherein tapping the bore to form threading that mates with the fastener shaft comprises inserting a thread tap (DB2) into the bore to produce the threading in the bore.  
Regarding claim 28, Trail discloses the method of claim 20, further comprising assembling the sizing component with the fastener shaft until the sizing component engages a stop feature (taper, ¶44).  
Regarding claim 34, Trail discloses the method of claim 20, wherein assembling the selected sizing component to the fastener shaft comprises threading the fastener shaft into a bore of the selected sizing component (FIG. 1).  
Allowable Subject Matter
Claims 29-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 29, Trail discloses a method of fastening a bone anchor (FIGS. 6A-6H), the method comprising: forming a bore (FIG. 6D) having a shaft diameter into a boney structure for a fastener shaft (PS) that is threaded (26); trialing the bore to determine bone integrity (as trialing can be done visually, it is inherent that the surgeon is observing the bore); selecting a sizing component (SS) based on the trialing, the sizing component having a diameter larger than the shaft diameter (FIG. 1) and a circumferential bone engaging feature (36); assembling the selected sizing component to the fastener shaft (FIG. 6F); and threading the fastener shaft into the bore to engage the sizing component with the boney structure (FIG. 6H), further comprising assembling the sizing component with the fastener shaft until the sizing component engages a stop feature (taper, ¶44).  However, the prior art, alone or in combination, fails to disclose wherein engaging the sizing component with the stop feature comprises engaging a proximal end surface of the sizing component with a surface of the stop feature projecting radially outward from the fastener shaft.  
Regarding claims 30-31, Trail discloses a method of fastening a bone anchor (FIGS. 6A-6H), the method comprising: forming a bore (FIG. 6D) having a shaft diameter into a boney structure for a fastener shaft (PS) that is threaded (26); trialing the bore to determine bone integrity (as trialing can be done visually, it is inherent that the surgeon is observing the bore); selecting a sizing component (SS) based on the trialing, the sizing component having a diameter larger than the shaft diameter (FIG. 1) and a circumferential bone engaging feature (36); assembling the selected sizing component to the fastener shaft (FIG. 6F); and threading the fastener shaft into the bore to engage the sizing component with the boney structure (FIG. 6H), However, the prior art, alone or in combination, fails to disclose further comprising engaging two or more sizing components together along the fastener shaft.  
Regarding claims 32-33, Trail discloses a method of fastening a bone anchor (FIGS. 6A-6H), the method comprising: forming a bore (FIG. 6D) having a shaft diameter into a boney structure for a fastener shaft (PS) that is threaded (26); trialing the bore to determine bone integrity (as trialing can be done visually, it is inherent that the surgeon is observing the bore); selecting a sizing component (SS) based on the trialing, the sizing component having a diameter larger than the shaft diameter (FIG. 1) and a circumferential bone engaging feature (36); assembling the selected sizing component to the fastener shaft (FIG. 6F); and threading the fastener shaft into the bore to engage the sizing component with the boney structure (FIG. 6H), However, the prior art, alone or in combination, fails to disclose wherein: trialing the bore comprises probing the bore to determine an extent of weakened bone adjacent the bore; and selecting the sizing component comprises determining a size of the sizing component to compensate for the extent of the weakened bone to increase an anchoring footprint of the fastener shaft with the sizing component beyond the weakened bone.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775